The plaintiff sought to recover damages for personal injuries resulting from a fall on a stairway of a two-family house. Plaintiff had been a tenant of the upper floor for about three years; and the negligence alleged was a structural defect existing during that period. The complaint was dismissed on the trial. Judgment unanimously affirmed, with costs. (See Campbell v. Holding Co., Inc., 251 N. Y. 446; Vousden v. United Cities Realty Corporation, 194 App. Div. 26.) Present — Lazansky, P. J., Carswell, Davis, Johnston and Close, JJ.